Case: 17-10670     Date Filed: 08/22/2018   Page: 1 of 3


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-10670
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 3:07-cv-01156-JBT



JAMES ALEXANDER LOGAN,

                                                                 Plaintiff-Appellant,

                                         versus

ANDREW P. SMITH,
Captain, sued in his/her individual capacity,
MICHAEL RILEY,
Sergeant, sued in his/her individual capacity,
J. L. SILCOX,
Sergeant, sued in his/her individual capacity,
W. GODWIN,
T. A. FOWLER,
Sued in his/her individual capacity, et al.,

                                                              Defendants-Appellees,

T. KENNEDY,
Sergeant, sued in his/her individual capacity, et al.,

                                                                          Defendants.
              Case: 17-10670      Date Filed: 08/22/2018   Page: 2 of 3


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (August 22, 2018)

Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      James Logan, a Florida state prisoner, brought a 42 U.S.C. § 1983 action

against certain correctional officers and prison staff. A jury returned a verdict in

favor of the defendants, and Logan now appeals pro se. On appeal, Logan claims

that the district court erred by excluding evidence of his other trials; denying his

motion for a new trial; and refusing to grant him a continuance prior to trial.

Because Logan has failed to provide the trial or pretrial transcripts, and because we

cannot meaningfully review his claims without them, we affirm.

      Federal Rule of Appellate Procedure 10(b)(2) requires that “[i]f the appellant

intends to urge on appeal that a finding or conclusion is unsupported by the

evidence or is contrary to the evidence, the appellant must include in the record a

transcript of all evidence relevant to that finding or conclusion.” See also 11th Cir.

R. 10–1. While we construe pro se pleadings liberally, even pro se appellants are

required to provide hearing transcripts when challenging evidentiary rulings on

appeal. Loren v. Sasser, 309 F.3d 1296, 1301, 1304 (11th Cir. 2002) (per curiam).


                                           2
              Case: 17-10670     Date Filed: 08/22/2018    Page: 3 of 3


When we cannot meaningfully review an issue on appeal without consulting a

hearing transcript that an appellant has failed to submit, we must affirm the district

court’s decision. Id.

      On appeal, Logan has failed to file the transcripts for his pretrial hearings or

his trial proceedings, despite challenging the district court’s decisions made during

those proceedings. We cannot meaningfully review his claims without the

transcripts. Without the transcripts, we cannot determine what Logan’s arguments

in favor of admitting certain evidence were or the district court’s basis for denying

his motion. Likewise, we cannot evaluate Logan’s arguments that the jury’s

decision was against the great weight of the evidence without being able to

determine what evidence was presented. Finally, as to Logan’s argument that the

district court erred by denying his request for a continuance, the record does not

reveal when and where he requested such a continuance. Assuming he made the

request at a pretrial hearing, we are again unable to review his argument without

the transcripts. Consequently, we must affirm. Id. at 1304.

      AFFIRMED.




                                          3